Opinion issued November 4, 2004










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-00920-CV
____________

IN RE KRAFT FOODS GLOBAL, INC. aka KRAFT FOODS NORTH
AMERICA, INC. AND SUPERIOR AGRESOURCE, INC., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, Kraft Foods Global, Inc. aka Kraft Foods North America, Inc. and
Superior AgResource, Inc. have filed a petition for writ of mandamus complaining
of an order signed by Judge Mark Davidson


 on August 19, 2004, which ordered that
the case be “remanded to the American Arbitration Association to hear and decide all
disputes between Plaintiffs and Defendants, including, without limitation, all claims
and causes of action arising out of or related to actions, conduct, agreements and
contracts occurring prior to, simultaneously with, or subsequent to the Interim
Agreement.”
          We deny relators’ petition for a writ of mandamus and lift our stay order issued
on September 2, 2004.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Higley.